EXHIBIT 10.3

AMENDMENT NO. 2 TO THE

2012 EQUITY INCENTIVE PLAN

This Amendment to the 2012 Equity Incentive Plan (the “Plan Amendment”) of
Organovo Holdings, Inc., a Delaware corporation (the “Company”), was approved by
the Board of Directors of the Company, effective as of February 3, 2014.

 

  1. Amendment of Section 6.d.iii. Section 6.d.iii. the Company’s 2012 Equity
Incentive Plan (the “Plan”) is hereby amended and restated and replaced in its
entirety with the following:

“(iii) Disability of Participant. Unless otherwise specified in the Award
Agreement, if a Participant ceases to be a Service Provider as a result of the
Participant’s Disability, the Participant will fully vest in and have the right
to exercise all of his or her outstanding Options within such period of time as
is specified in the Award Agreement (but in no event later than the expiration
of the term of such Option as set forth in the Award Agreement), provided,
however, that the accelerated vesting shall only apply to Options granted to the
Participant at least 90 days before the Participant ceases to be a Service
Provider as a result of Participant’s Disability. In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for six
(6) months following the date a Participant ceases to be a Service Provider as a
result of Participant’s Disability. If a Participant’s Award Agreement
specifically provides that Participant will not fully vest in all of the Shares
covered by the Option on the date Participant ceases to be a Service Provider as
a result of Participant’s Disability, the Shares covered by the unvested portion
of the Option will revert to the Plan. If after Participant ceases to be a
Service Provider as a result of Participant’s Disability, Participant does not
exercise his or her Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.”

 

  2. Amendment of Section 6.d.iv. Section 6.d.iv. the Plan is hereby amended and
restated and replaced in its entirety with the following:

“(iv) Death of Participant. Unless otherwise specified in the Award Agreement,
if a Participant dies while a Service Provider, the Participant’s outstanding
Options will fully vest and may be exercised within such period of time as is
specified in the Award Agreement (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement), by the
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator, provided, further, that the accelerated vesting shall only apply
to Options granted to the Participant at least 90 days before the Participant
ceases to be a Service Provider as a result of Participant’s death. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Option is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for



--------------------------------------------------------------------------------

six (6) months following Participant’s death. If a Participant’s Award Agreement
specifically provides that Participant will not fully vest in all of the Shares
covered by the Option if Participant dies while a Service Provider, the Shares
covered by the unvested portion of the Option will continue to vest in
accordance with the Award Agreement. If the Option is not so exercised within
the time specified herein, the Option will terminate, and the Shares covered by
such Option will revert to the Plan.”

 

  3. The following new Subsection (g) shall be added to the end of Section 7 of
the Plan:

“(g) Death or Disability of Participant. Unless otherwise specified in the Award
Agreement, if a Participant ceases to be a Service Provider as a result of the
Participant’s death or Disability, all of his or her outstanding Stock
Appreciation Rights will fully vest and may be exercised within such period of
time as is specified in the Award Agreement (but in no event later than the
expiration of the term of such Stock Appreciation Rights as set forth in the
Award Agreement) by the Participant or the Participant’s designated beneficiary,
provided such beneficiary has been designated prior to Participant’s death in a
form acceptable to the Administrator), provided, further, that the accelerated
vesting shall only apply to Stock Appreciation Rights granted to the Participant
at least 90 days before the Participant ceases to be a Service Provider as a
result of Participant’s death or Disability. If no such beneficiary has been
designated by the Participant, then such Stock Appreciate Rights may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the Stock Appreciation Right is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution.
In the absence of a specified time in the Award Agreement, the Stock
Appreciation Rights will remain exercisable for six (6) months following the
date the Participant ceases to be a Service Provider as a result of
Participant’s death or Disability. If the Stock Appreciation Right is not so
exercised within the time specified herein, the Stock Appreciation Right will
terminate.”

 

  4. Amendment of Section 8.e. Section 8.e the Plan is hereby amended and
restated and replaced in its entirety with the following:

“(e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed. Unless otherwise
specified in the Award Agreement, if a Participant ceases to be a Service
Provider as a result of the Participant’s death or Disability, all restrictions
on his or her outstanding Restricted Stock, other than those that are
Performance Shares (see Section 10 below), will automatically lapse or be
removed), provided, however, that the accelerated vesting shall only apply to
Restricted Stock granted to the Participant at least 90 days before the
Participant ceases to be a Service Provider as a result of Participant’s death
or Disability.”



--------------------------------------------------------------------------------

  5. Amendment of Section 9.b. Section 9.b the Plan is hereby amended and
restated and replaced in its entirety with the following:

“(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. After the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any restrictions for
such Restricted Stock Units. Each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the vesting criteria, and such
other terms and conditions as the Administrator, in its sole discretion will
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed. Unless otherwise specified in
the Award Agreement, if a Participant ceases to be a Service Provider as a
result of the Participant’s death or Disability, all restrictions on his or her
outstanding Restricted Stock Units, other than those that are Performance Units
(see Section 10 below), will automatically lapse or be removed), provided,
however, that the accelerated vesting shall only apply to Restricted Stock Units
granted to the Participant at least 90 days before the Participant ceases to be
a Service Provider as a result of Participant’s death or Disability.”

 

  6. Amendment of Section 10.c. Section 10.c. the Plan is hereby amended and
restated and replaced in its entirety with the following:

“(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions. The Administrator may set
vesting criteria based upon the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment), or any
other basis determined by the Administrator in its discretion. Each Award of
Performance Units/Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless otherwise
specified in the Award Agreement, if a Participant ceases to be a Service
Provider as a result of the Participant’s death or Disability, all Performance
Goals or other vesting criteria will be deemed achieved at target levels and all
other terms and conditions met), provided, however, that the accelerated vesting
shall only apply to Performance Units/Shares granted to the Participant at least
90 days before the Participant ceases to be a Service Provider as a result of
Participant’s death or Disability.”

 

  7. Effect of Plan Amendment. Except as expressly modified by this Plan
Amendment, the Plan shall remain unmodified and in full force and effect.